COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-452-CV
 
GRAHAM OAKS CARE CENTER, INC.,                                   APPELLANTS
NEW GRAHAM OAKS CARE
CENTER, INC., 
AND GRAHAM OAKS CARE
CENTER
 
                                                   V.
 
ALLAGRA FARABEE AND EARLENE PRICE                               APPELLEES
AS
NEXT FRIEND OF ALLAGRA FARABEE                                                
                                                                                                        
                                               ----------
             FROM
THE  90TH DISTRICT COURT OF YOUNG COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion To Dismiss Interlocutory Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 




DELIVERED:  August 21, 2008  




[1]See Tex. R. App. P. 47.4.